Citation Nr: 1410059	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-33 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from February 1960 to October 1962.

These matters are on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hearing loss and tinnitus related to in-service acoustic trauma from a grenade explosion.  However, while there is no objective evidence of an in-service grenade explosion in the claims file, the Board is willing to accept for this appeal only that he was exposed to the noise of an exploding grenade (the actual event described by the Veteran is not conceded).  Moreover, when he underwent a VA audiology consultation in August 2008, the audiologist opined that, "[t]he asymmetrical nature of the hearing loss is most likely related to the Veteran's 38 year history as a semi-truck driver."  

Given the fact that he served as a motor vehicle driver in service, and that the Board has accepted his reported history of exposure to a grenade explosion, the Veteran should be afforded an examination which considers a complete review of the claims file (including the Veteran's outstanding VA treatment records which have been requested herein) to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the VA treatment records since March 1997.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic Virtual VA claims file, and the Veteran notified of the efforts made to obtain such records.

2.  After any treatment reports are obtained pursuant to the development in directive (1) and associated with the Veteran's electronic Virtual VA file, schedule him for a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

The examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed bilateral hearing loss and tinnitus had their onset in service or within one year of service discharge or are otherwise etiologically related to his active service.  The examiner should obtain a thorough history of in-service and post-service noise exposure.  Consideration must also be given to the Veteran's lay statements of experiencing bilateral hearing loss and tinnitus since service.  The significance, if any, of the Veteran's in service noise exposure as a truck driver versus the noise exposure that he experienced post-service as a truck driver should be explained.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

